UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6473


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS MONTRIL BROWN, a/k/a Sparks,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-00770-TLW-1; 4:08-cv-70050-TLW)


Submitted:   September 18, 2013          Decided:   September 26, 2013


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Montril Brown, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas       Montril    Brown       seeks    to    appeal   the    district

court’s    order    denying       relief    on    his     motion     filed    under       28

U.S.C.A. § 2255 (West Supp. 2013).                   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing    of    a   notice   of       appeal    in    a   civil    case    is   a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   September     30,    2011.     The     notice       of    appeal   was   filed       on

March 14, 2013. *        Because Brown failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period,

we dismiss the appeal.             We deny the motion for appointment of

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
counsel and dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3